UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the decision of said District Court be and it hereby is AFFIRMED.
Plaintiff-appellant Sherman Goldstein (“Goldstein”) appeals from the judgment entered by the district court, granting defendants-appellees’ motion to dismiss his § 1983 and Fourteenth Amendment due process claims on the grounds that (1) the claims against New York State were barred by the Eleventh Amendment, and (2) Goldstein did not plead any facts supporting a cause of action in his claims against the city. Goldstein v. State of New York, slip op., (S.D.N.Y. August 7, 2001).
The district court was correct to conclude that it lacked subject matter jurisdiction, see Trotman v. Palisades Interstate Park Comm’n 557 F.2d 35, 40 (2d Cir. 1977); Dube v. State Univ. Of New York, 900 F.2d 587, 594-95 (2d Cir.1990), and correctly ruled no claim was pled against the City or any responsible individual. Goldstein’s principal argument on appeal is that the state of New York is not immune from suit. He is incorrect. The case law Goldstein cites on appeal pertains to claims brought under the Education of the Handicapped Act or the Americans with Disabilities Act. Goldstein has not raised a claim under either of these acts. Therefore, this argument is without merit.
We have considered Goldstein’s other arguments and find them to be without merit.
We therefore affirm for substantially the same reasons set forth by the district court.
For the reasons set forth above, the judgment of the district court is AFFIRMED.